NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted April 4, 2018* 
                                  Decided April 5, 2018 
                                              
                                          Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          WILLIAM J. BAUER, Circuit Judge 
                           
                          MICHAEL S. KANNE, Circuit Judge 

 
No. 17‐2934 
 
UNITED STATES OF AMERICA,                         Appeal from the United States District 
      Plaintiff‐Appellee,                         Court for the Western District of Wisconsin.
                                                   
      v.                                          No. 06‐CR‐36‐WMC‐1 
                                                   
ERNEST K. BANKAS,                                 William M. Conley, 
      Defendant‐ Appellant.                       Judge. 


 
                                        O R D E R 

       Ernest Bankas pleaded guilty to fraudulently obtaining student loans and was 
ordered to pay restitution. Seven years later, the United States garnished his wages. 
Bankas objected and requested a hearing to explain his difficult financial circumstances, 
but the district court denied his request. Bankas appeals from an order of continuing 


                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐2934                                                                         Page 2 
 
garnishment, arguing that due process required the court to hold a hearing regarding 
his claim of financial hardship. We affirm the judgment.   
         
        An “obsessive quest for education,” in his trial counsel’s words, led Bankas to 
devise a scheme in which he would falsify information on student‐loan applications in 
order to obtain federally guaranteed student loans. Originally from Ghana, Bankas 
earned three Master’s degrees from different American universities, a law degree from 
Southern Methodist University, and a doctorate in philosophy and public international 
law from Durham University in the United Kingdom. But over a two‐year period, 
Bankas also submitted false promissory notes to several lenders, most notably the Great 
Lakes Higher Education Guarantee Corporation. In 2010 Bankas pleaded guilty to one 
count of fraudulently obtaining student loans, 20 U.S.C. § 1097(a). District Judge 
Barbara Crabb sentenced him to 24 months’ imprisonment and ordered him under the 
Mandatory Victims Restitution Act, see 18 U.S.C. §§ 3663A, 3613, to pay $340,810 to the 
U.S. Department of Education. Bankas challenged his sentence in an appeal that we 
dismissed as untimely and then filed an untimely motion for postconviction relief 
under 28 U.S.C. § 2255 that Judge Crabb also denied. See United States v. Bankas, 
No. 06‐CR‐36‐BBC, 2014 WL 3867475 (W.D. Wis. Aug. 6, 2014). 
         
        Once Bankas was released from prison, the government sought to obtain the 
unpaid restitution through garnishments. In 2013 the district court ordered that the 
royalties from Bankas’s book, THE STATE IMMUNITY CONTROVERSY IN INTERNATIONAL 
LAW: PRIVATE SUITS AGAINST SOVEREIGN STATES IN DOMESTIC COURTS (Springer 2005), be 
garnished and applied to his restitution debt.   
         
        Four years later the government discovered that Bankas was working as a 
health‐care aid and initiated proceedings to garnish his wages. The district court issued 
a writ of garnishment, and garnishments began in early 2017. Bankas objected to the 
garnishment and filed a form request for a hearing on grounds of financial hardship, 
specifying that certain expenses—child‐support payments and the costs of caring for 
five children—qualified as exemptions from enforcement under 18 U.S.C. § 3613(1)(a). 
See id.; 28 U.S.C § 3202(b); 28 U.S.C. § 3014(a)(2)(A); 26 U.S.C. § 6334(a).   
         
        District Judge William Conley held a telephonic status conference to assess 
Bankas’s request for a hearing and concluded that one was not warranted. The judge 
explained that all of Bankas’s five children were over eighteen, so their expenses were 
not exempt under 18 U.S.C. § 3613(1)(a). See 26 U.S.C. § 6334(a). He also reminded 
No. 17‐2934                                                                            Page 3 
 
Bankas that there is no exemption to garnishment solely for financial hardship. Finally, 
the judge determined that the amount garnished from Bankas was calculated correctly.   
        
       On appeal Bankas challenges the judge’s denial of a hearing under 28 U.S.C 
§ 3202(d) as a violation of his due‐process rights under the Fifth Amendment. But 
§ 3202(d) permits a hearing only on limited grounds, and financial hardship is not one 
of them. Issues subject to a hearing include “the probable validity of any claim of 
exemption by the judgment debtor” and “compliance [by the creditor] with any 
statutory requirement for the issuance of the postjudgment remedy granted.” 28 U.S.C 
§ 3202(d). Because Bankas did not base his objection on any of the statute’s listed 
grounds, he was not entitled to a garnishment hearing; the denial of such a hearing, 
then, did not deprive him of due process. See United States v. Goyette, 446 F. App’x 718, 
720 (5th Cir. 2011) (finding defendant could not use hearing to collaterally attack 
amount of restitution ordered in his criminal case). In any event, under the Mandatory 
Victims Restitution Act, the government is entitled to collect up to 25% of Bankas’s 
non‐exempt disposable income or 30 times the minimum wage (whichever is less), 
regardless of any financial hardship it may cause him. See 18 U.S.C. § 3613(a); 15 U.S.C. 
§ 1673(a); United States v. Meux, 597 F.3d 835, 838 (7th Cir. 2010).   
        
         Bankas also argues that the district court erred by not quashing the garnishment 
under provisions of the Code of Federal Regulations that govern administrative wage 
garnishments by the U.S. Department of Education. See 34 C.F.R. §§ 34.7, 34.24 
(describing hardship component and process of objecting to garnishment based on 
financial hardship). These provisions are inapposite, however, because they apply only 
to those administrative garnishments filed by DOE to collect financial obligations owed 
to the government that arise under a program that DOE administers. 34 C.F.R. §§ 34.1–
34.3. The garnishment action filed by the government here was not administrative but 
was a federal postjudgment enforcement action to collect a criminal restitution debt for 
the victim of Bankas’s fraud. See 18 U.S.C. § 3613(a); 15 U.S.C. § 1673(a); see also 
18 U.S.C. § 3664(f)(1)(A) (“In each order of restitution, the court shall order restitution 
… without consideration of the economic circumstances of the defendant.”). 
        
       Finally, Bankas challenges the calculation of the garnishment amount in light of 
fluctuations in his pay, which significantly increased just before the garnishment began 
in 2017. But the record reflects that Bankas’s biweekly disposable income for the 
relevant time period has been at least $630—a figure greater than the $580 threshold 
No. 17‐2934                                                                        Page 4 
 
above which the government may garnish 25% of a debtor’s income. 15 U.S.C. § 1673(a); 
29 C.F.R § 870.10(c)(2). There is no evidence of any improper calculations.   
        
                                                                               AFFIRMED